Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
In the reply of 9/19/2022, the following has occurred:
Claims 2-3 and 12 have been canceled
Claims 1, 4-5, 8-9, 11, and 16-17 have been amended
Claims 18-20 are new
Claims 1, 4-11, and 13-20 are pending
Response to Arguments
The previous objections to the drawings have been overcome as per Applicant’s supplemental drawings filed on 9/19/2022, examiner appreciates applicant’s thorough revision of figure 1.
The previous objections to the specification have been overcome as per Applicant’s supplemental specification filed on 9/19/2022.
The previous rejections to the claims under 35 U.S.C. 112(b) and 112(d) have been overcome as per Applicant’s amended claims filed on 9/19/2022; however, new rejections apply as detailed below.
With regards to the argument on pages 12-16 of the Remarks (Claim Rejections under 35 U.S.C. § 103), the Applicant makes the following arguments:
The hollow screw of Hornung is used to either introduce or remove the gas from the rotary kiln, in conjunction with the exits 34. Therefore, it would not be feasible to use the same hollow screw to introduce and remove gas simultaneously.
The combination of references fails to teach a rotationally fixed suction pipe extending into a rotating gas manifold suctioning the spent treatment gas out of the gas manifold, as defined by the amended claim.
When implementing the hollow screw shaft, as in annotated figure 1, the fresh reaction gas would immediately be exhausted again without reacting with the material.
When implementing the hollow screw shaft, as in annotated figure 1, the desorption pipe 18 would be superfluous, as the hollow screw also evacuates the gas.
Examiner respectfully disagrees for the following rationale: 
While the applicant correctly identified the Horning reference as teaching either introduction or removal of the gas from the rotary kiln, one of ordinary skill in the art would recognize that when applying the screw shaft to the kiln of Sato, the existing supply pipe 13, exhaust pipe 15, and desorption pipe 18 would operate as generally shown in annotated figure 2. Due to the exhaust pipe 15 being external of the added screw shaft, it can be shown that at least a portion of the introduced gas would exit the screw shaft in order to be exhausted through pipe 15. 
When modified by Hornung to implement a screw shaft with openings, the principal operation of Sato remains, where gas is introduced through the supply pipe 13 and removed through the exhaust and desorption pipes, 15 and 18, respectively. Hornung suggests that the screw shaft openings are able to both introduce and remove gas from the kiln; therefore, one of ordinary skill in the art would recognize that when applied to the device of Sato, the screw shaft is not limited to solely introduction or removal of gas.

    PNG
    media_image1.png
    241
    835
    media_image1.png
    Greyscale

Annotated figure 2: Figure 1 of Sato, with close up of supply pipe 13, exhaust pipe 15 (left), and desorption pipe 18 (right) and added screw shaft of Hornung with openings.
	
Furthermore, regarding arguing against references individually, MPEP 2145 IV. states, “One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually. Where an applicant’s reply establishes that each of the applied references fails to teach a limitation and addresses the combined teachings and/or suggestions of the applied prior art, the reply as a whole does not attack the references individually as the phrase is used in Keller and reliance on Keller would not be appropriate. This is because "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012).” 
As shown in annotated figure 1, the addition of the screw shaft would be such that the existing gas supply pipe 13 and desorption pipe 18 are configured within the screw shaft. This allows for the introduction and removal of the gas to flow through the openings in the screw shaft to/from the rotary kiln 4. In this configuration, the stationary desorption pipe 18 functions as the claimed rotationally fixed suction pipe which extends into a rotating gas manifold, i.e. the screw shaft.
As shown in annotated figure 1, and further detailed in annotated figure 2, above, the Applicant is correct in that at least a portion of the introduced gas would immediately be exhausted without undergoing material reaction. However, it can be shown that at least a portion of the introduced gas exits the screw shaft, where it then reacts with the material and is either exhausted through the exhaust pipe 15 or reintroduced into the screw shaft and removed via the desorption pipe 18. Sato column 4 lines 38-42 detail “A gas desorption pipe 18 extends into the preheating chamber 1 to remove poisonous gas which could be present inside the preheating chamber 1. The direction of flow of the exhaust gas is indicated by arrow 20.” Thus, in the device of modified Sato, it would be obvious to one of ordinary skill in the art to allow for the desorption pipe 18 to remove gas from outside of the screw shaft, in addition to the portion of gas that remains inside of the screw shaft. 
Examiner respectfully recommends to the Applicant to overcome this prior art rejection by positively reciting the features of the gas manifold that separate the inlet from the outlet, i.e. the closure 81. Support for this limitation can be found in figure 1, closure 81, and paragraph 65 of the specification, “Between the gas outlet opening 82 and the gas inlet opening 83, the gas manifold 8 is closed (closure 81).”
It is an intentional feature of Sato to implement a desorption pipe 18 that “extends into the preheating chamber”, column 4 lines 38-39. This results in the gas being removed from the preheating chamber at some distance within the chamber, shown by the arrow 20, figure 1 of Sato. When modified by Hornung to implement a screw shaft, this extension into the chamber would still be present. Removal of the gas desorption pipe 18 to rely solely on the screw shaft would remove this extension into the chamber.
Additionally, it should be noted that the present claim limitations regarding the introduction of gas into the kiln are generally vague, requiring the grain to only be exposed to the treatment gas prior to the treatment gas being removed via the gas manifold. Therefore, a configuration such as the vacuuming treatment of Hornung, in which the processing gas is sucked out by the screw shaft largely meets the claim limitations, even though simultaneous introduction of processing gas is not being performed by the gas manifold, per se. For this reason, it is suggested that claims be amended to positively recite the gas being introduced via the gas manifold. 
For these reasons, the rejections to the claims are respectfully sustained by the Examiner.
Claim Objections
Claim 5 is objected to because of the following informalities:
Claim 5, “the gas intel wall opening” should read “the gas inlet wall opening”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the phrase “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
For the purpose of substantive examination, and to avoid a rejection under 35 U.S.C. § 112(d) for not further limiting the claim from which it depends, Examiner will consider “… comprises unheated end-face end portions, and in that the front separating element and the rear separating element are each arranged in an unheated end-face portion” as being a required claim limitation, similar to claims 18 and 19. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 5637284 A), hereinafter Sato, in view of Hornung et al. (JP 4413494 B2), hereinafter Hornung.
Regarding Claim 1, Sato teaches a method for treating pourable, inorganic grain (Column 1 Lines 5-7, “The present invention relates to an advanced process for refining (the term "purification" is used sometimes as a synonym for "refining" hereinafter) quartz powder”) in a heated rotary tube that rotates about an axis of rotation and surrounds a treatment chamber (Column 2 Lines 18-21, “The refining process according to the present invention comprises purifying the quartz powder by continuously transferring quartz powder inside a rotating cylindrical quartz glass tube (referred to hereinafter as a rotary kiln)” wherein the quartz powder is heated as per Column 3 Lines 1-2, “The quartz powder introduced into the rotary kiln through the material feed pipe is heated”) that is divided into a plurality of treatment zones (A; B; C; D) (Column 2 Lines 23-24, “The inside of the rotary kiln is separated into at least three chambers”) by separating elements (Column 2 Lines 27-33, “The chambers provided inside the rotary kiln … are preferably separated with sectioning plates each having an opening. Because the rotary kiln is tilted and rotated, the quartz powder can be tumbled and transferred sequentially from a chamber to another”), the plurality of treatment zones including at least one reaction zone (C) (Figure 1, reaction zone 2), the method comprising: 
supplying the grain to the treatment chamber at a grain inlet side (Column 2 Lines 56-58, “An inlet for feeding the starting material … [is] provided to the pre-heating chamber inside the rotary kiln”); 
transporting the grain, in a grain transport direction (Column 2 Lines 31-33, “Because the rotary kiln is tilted and rotated, the quartz powder can be tumbled and transferred sequentially from a chamber to another”), to a grain outlet side (Column 2 Lines 61-63, ”an outlet for the quartz powder product are provided to the gas desorption chamber”); and 
exposing the grain to a treatment gas (Column 3 Lines 4-7, “The quartz powder is then brought into contact with the chlorine-containing gas supplied from the reaction gas supply pipe at a temperature in a range of from 1,000.degree. to 1,300.degree. C. for the purification thereof”); 
But fails to teach wherein spent treatment gas is suctioned out of the reaction zone (C) by a gas manifold, which rotates about the longitudinal axis thereof;
Wherein the spent treatment gas is suctioned out of the gas manifold by a rotationally fixed suction pipe, which protrudes into the gas manifold.
However, Hornung teaches wherein spent treatment gas is suctioned out of the reaction zone (C) by a gas manifold (Paragraph 8, “As yet another example alternative, in order to carry out the vacuum treatment in the kiln 12, the opening 22 and the perforated plate 24 can be used to aspirate the reaction zone 10” i.e. gas is removed from the reaction zone 10 via the opening 22 of the shaft 20), which rotates about the longitudinal axis thereof (Paragraph 8, “A screw 16 is rotatably mounted in the kiln 12 along its longitudinal axis. The screw shaft 20 is hollow” Thus, the shaft 20 and associated features are rotatably mounted in the kiln 12 along its longitudinal axis).
Sato and Hornung are considered to be analogous because they are both in the same field of processing materials via rotary kilns. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sato to implement the central hollow screw shaft 20 with opening 22 as a gas inlet to the interior portion of the rotary kiln. The screw shaft 20 would be made to rotate along with the sectioning plates of Sato, and cooperate with the existing gas inlets and outlets to provide and remove gas to the reaction zone in accordance with Paragraph 8 of Hornung. Annotated Figure 1 shows the general configuration of the added screw shaft. Thus, modified Sato would teach the spent treatment gas being suctioned out of the gas manifold by a rotationally fixed suction pipe, which protrudes into the gas manifold. This is shown by the gas desorption pipe 18 of Sato, which is a rotationally fixed suction pipe, protruding into the screw shaft 20 of Hornung. This would provide the predictable result and benefit of allowing for heating to occur from the interior of the rotary kiln, as suggested by Paragraph 8 of Hornung, “The screw shaft 20 is hollow, and a second heating means 18 such as an electric resistor is provided in the inner space thereof”.

    PNG
    media_image2.png
    277
    782
    media_image2.png
    Greyscale

Annotated Figure 1

Furthermore, the central shaft of Hornung is interfaced with a screw 16 that rotates in the interior of the kiln. In the kiln of Sato, the screw 16 of Hornung would be replaced with the existing sectioning plates 5 and 6. As evidence but not relied on, per se, in the instant prior art rejection, this feature known to those skilled in the art supports the modification as per Paragraph 33 of Kimbel et al. (WO 2017062949 A1, as cited in Applicant’s 5/12/2020 IDS), where an agitator 138 has a shaft 144 with baffles 146. The baffles can be either in the form of a plurality of discs or an auger, analogous to the sectioning plates of Sato and the screw of Hornung, respectively and as shown in figures 3 and 4 of Kimbel et al.
Regarding Claim 4, modified Sato teaches the method according to claim 1, wherein the treatment gas is introduced into the gas manifold at the grain outlet side (Sato Column 4 Lines 59-65, “The mixed gas was supplied to the reaction chamber 2 by a pipe 13 … The direction of flow of the mixed gas is indicated by arrow 14” where in Annotated Figure 1, the gas flow 14 can be seen to enter the screw shaft via pipe 13 near the grain outlet pipe 17) and is conveyed from one chamber (A; B; C; D) to the next chamber (Sato figure 1, the mixed gas is supplied at pipe 13 and moves through the chambers from left to right until being removed by desorption pipe 18) counter to the grain transport direction (Sato figure 1, it is understood the grain travels from feeding hopper 11 to outlet pipe 17 and the mixed gas travels from pipe 13 to desorption pipe 18, in the opposite direction as the quartz powder) and emerges from the gas manifold, into the reaction zone (C), through at least one gas outlet wall opening (Hornung Paragraph 8, “The surface of the shaft, a plurality of sintered plates 24 or metal or ceramic inlay Ai (fitted Included product) is provided with holes, it can be gas enters the reaction zone 10”), and spent treatment gas enters the gas manifold again, from the reaction zone (C), through at least one gas inlet wall opening (Hornung Paragraph 8, “As yet another example alternative, in order to carry out the vacuum treatment in the kiln 12, the opening 22 and the perforated plate 24 can be used to aspirate the reaction zone 10”).
Regarding Claim 5, modified Sato teaches the method according to claim 4, wherein the gas manifold is closed, at least in part, between the gas outlet wall opening and the gas inlet wall opening (In the device of modified Sato, the supplied screw shaft is supplied with porous plates 24, figure 1 of Hornung. These result in a gas manifold which is at least in part open in between a gas outlet wall opening and a gas inlet wall opening, i.e. partially closed. It appears as though the closure 81, shown in figure 1 of the application, was the intended subject matter of this claim. More positive recitation of this feature is suggested to overcome this rejection).
Regarding Claim 6, modified Sato teaches the method according to claim 1, wherein the gas manifold is rotationally fixed to at least one separating element (When the screw shaft 20 of Hornung is added to the rotary kiln of Sato, Annotated Figure 1, it is supported by the sectioning plates), and in that the separating elements each comprise a transfer opening (Sato Column 4 lines 19-25, “An opening 7 is provided to the sectioning plate 5 between the pre-heating chamber 1 and the reaction chamber 2 at an aperture ratio of 15%, and another opening 8 was provided to the sectioning plate 6 between the reaction chamber 2 and the gas desorption chamber 3 at an aperture ratio of 35%”) for allowing grain to pass through from one zone (A; B; C; D) to the next zone (Sato Column 1 lines 63-65, “… transferring the starting quartz powder sequentially from a chamber to another”).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 5637284 A) in view of Hornung (JP 4413494 B2) as applied to claim 1 above, and further in view of Goldblatt et al. (US 20100028239 A1), hereinafter Goldblatt.
Regarding Claim 7 modified Sato teaches the method according to claim 6, 
But fails to teach wherein the separating elements are equipped with a grain baffle that plunges into the grain as a result of the rotation of the rotary tube and transports entrained grain to the transfer opening in the process.
However, Goldblatt teaches wherein the separating elements are equipped with a grain baffle (Figures 3 and 4, first reactor plate 160 equipped with fins 162a-d) that plunges into the grain as a result of the rotation of the rotary tube and transports entrained grain to the transfer opening in the process (Figure 3, it is understood that as the reactor plate rotates within the kiln, Paragraph 43, “each plate is preferably secured to the interior surface of the reactor wall 155”, the grain feed is fed through the opening, Paragraph 42).
Modified Sato and Goldblatt are considered to be analogous because they are both in the same field of processing materials via rotary kilns. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the sectioning plates of Sato to implement fins adjacent to their openings, as taught by Goldblatt. This would provide the predictable result and benefit of promoting a steady and constant material transfer, as suggested by Goldblatt in Paragraph 43, “This particular arrangement of reactor plates in the reactor 140 has been discovered to promote steady and constant material transfer through the reactor, while enabling desired residence times and sufficient heating of feed to occur”.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 5637284 A) in view of Hornung (JP 4413494 B2) as applied to claim 1 above, where claim 9 is including modification by Goldblatt (US 20100028239 A1) as applied to claim 7, and further in view of the attached non-patent literature to Continental Trade (Note an accessibility date of 4/15/2016).
Regarding Claims 8 and 9, modified Sato teaches the method according to claims 6 and 7, respectively and as set forth above, wherein a front separating element is arranged downstream of the grain inlet side (Sato figure 1, sectioning plate 5, downstream of feeding hopper 11) and a rear separating element is arranged upstream of the grain outlet side (Sato figure 1, sectioning plate 6, upstream of outlet pipe 17), viewed in the grain transport direction (Sato figure 1, grain flows from feeding hopper 11 to outlet pipe 17),
But fails to teach the front separating element and/or the rear separating element are made from opaque quartz glass.
However, Continental Trade teaches the front separating element and/or the rear separating element are made from opaque quartz glass (Milky/Opaque/Satin quartz glass, when applied to the rotary kiln of modified Sato results in parts that are made of quartz glass being selectively made of opaque quartz glass).
Modified Sato and Continental Trade are considered to be analogous because they are both in the same field of applied quartz glass materials. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the rotary kiln of Sato to implement opaque quartz glass, as taught by Continental Trade, in a quartz glass sectioning plate of the rotary kiln, Sato Column 4 line 19, “… quartz glass sectioning plates 5;6”. This would provide the predictable result and benefit of promoting different temperatures in adjacent treatment chambers, as suggested by Continental Trade, “Opaque quartz glass, due to the scattering of light in the micropores, is a very good thermal insulator, blocks infrared (IR) radiation, has a microporous structure with a high density and smooth surface. It is opaque, it can be used at high temperatures (constant operating temperature up to 1100 ° C) and chemically aggressive environments”.
Regarding Claim 10, modified Sato teaches the method according to claim 1, wherein the gas manifold comprises a length portion that protrudes out of the rotary tube at the grain outlet side (Annotated Figure 1, pipe 13, which is substantially a part of the gas manifold, extends out from the rotary kiln on the same side as the grain outlet pipe 17).
But fails to teach in that at least the length portion is made of opaque quartz glass.
However, Continental Trade teaches at least the length portion is made of opaque quartz glass (“opaque quartz tubes” wherein the tube 13 of modified Sato could be formed of this material).
Modified Sato and Continental Trade are considered to be analogous because they are both in the same field of applied quartz glass materials. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the rotary kiln of Sato to implement an opaque quartz glass tube, as taught by Continental Trade, as the mixed gas inlet pipe 13. This would provide the predictable result and benefit of insulating the mixed gas inlet, as suggested by Continental Trade, “Opaque quartz glass, due to the scattering of light in the micropores, is a very good thermal insulator, blocks infrared (IR) radiation, has a microporous structure with a high density and smooth surface. It is opaque, it can be used at high temperatures (constant operating temperature up to 1100 ° C) and chemically aggressive environments.”.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 5637284 A) in view of Hornung (JP 4413494 B2) and the attached non-patent literature to Continental Trade (Note an accessibility date of 4/15/2016), as applied to claim 8 above, and further in view of McKinney et al. (US 9446377 B1), hereinafter McKinney.
Regarding claim 18, the device of modified Sato teaches the method according to claim 8, wherein the rotary tube comprises unheated end-face end portions (Sato figure 1, the heater 9 can be seen to consist of zones 1-3, leaving the end portions of the rotary kiln 4 unheated).
But fails to teach that the front separating element and the rear separating element are each arranged in an unheated end-face end portion.
However, McKinney teaches end plates of a rotary kiln (figure 4, disk 30 and end plate 150).
McKinney is considered to be analogous to the claimed invention because it is in the same field of rotary kilns. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement a divider located immediately before and after the material stream within the kiln. This would be done by sectioning off the pre-heating and gas desorption zones on both ends, such that the beginning of the preheating zone and end of the gas desorption zone similarly use sectioning plates to divide the chambers. Thus, the front most and rearmost separating elements would be arranged in the unheated end portions, i.e. prior to the material inlet and at the bottom end of the kiln. This would provide the predictable result and benefit of allowing for the depth of material within the rotary kiln to be regulated, as suggested by McKinney in column 8 lines 27-29, “the feed rate of granular powder 52 can be controlled so that inlet depth 180 near disk 30 is approximately one inch in one embodiment” (emphasis added) and column 7 lines 13-21, “Discharge zone 114 has an end plate 150 and discharge openings 152 extending about outer wall 12. Discharge openings 152 control the outflow of powder 52 from the discharge zone and can be configured to produce an exiting flow rate similar to that of openings 124 such that the flow into discharge zone 114 and out of discharge zone 114 can be generally uniform thereby producing a generally uniform discharge flow depth 156 along a length 158 of the discharge zone.” (emphasis added). Without these sectioning plates allowing the material depth to increase, as seen in figure 4 of McKinney, the material depth is limited to only the maximum depth allowed by the angle of the kiln and material flow rate.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 5637284 A) in view of Hornung (JP 4413494 B2), Goldblatt (US 20100028239 A1), and the attached non-patent literature to Continental Trade (Note an accessibility date of 4/15/2016), as applied to claim 9 above, and further in view of McKinney et al. (US 9446377 B1), hereinafter McKinney.
Regarding claim 19, the device of modified Sato teaches the method according to claim 8, wherein the rotary tube comprises unheated end-face end portions (Sato figure 1, the heater 9 can be seen to consist of zones 1-3, leaving the end portions of the rotary kiln 4 unheated).
But fails to teach that the front separating element and the rear separating element are each arranged in an unheated end-face end portion.
However, McKinney teaches end plates of a rotary kiln (figure 4, disk 30 and end plate 150).
McKinney is considered to be analogous to the claimed invention because it is in the same field of rotary kilns. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement a divider located immediately before and after the material stream within the kiln. This would be done by sectioning off the pre-heating and gas desorption zones on both ends, such that the beginning of the preheating zone and end of the gas desorption zone similarly use sectioning plates to divide the chambers. Thus, the front most and rearmost separating elements would be arranged in the unheated end portions, i.e. prior to the material inlet and at the bottom end of the kiln. This would provide the predictable result and benefit of allowing for the depth of material within the rotary kiln to be regulated, as suggested by McKinney in column 8 lines 27-29, “the feed rate of granular powder 52 can be controlled so that inlet depth 180 near disk 30 is approximately one inch in one embodiment” (emphasis added) and column 7 lines 13-21, “Discharge zone 114 has an end plate 150 and discharge openings 152 extending about outer wall 12. Discharge openings 152 control the outflow of powder 52 from the discharge zone and can be configured to produce an exiting flow rate similar to that of openings 124 such that the flow into discharge zone 114 and out of discharge zone 114 can be generally uniform thereby producing a generally uniform discharge flow depth 156 along a length 158 of the discharge zone.” (emphasis added). Without these sectioning plates allowing the material depth to increase, as seen in figure 4 of McKinney, the material depth is limited to only the maximum depth allowed by the angle of the kiln and material flow rate.

Claims 11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 5637284 A) in view of Hornung (JP 4413494 B2).
Regarding Claim 11, Sato teaches a rotary tube for treating pourable, inorganic grain (Column 2 Lines 18-21, “The refining process according to the present invention comprises purifying the quartz powder by continuously transferring quartz powder inside a rotating cylindrical quartz glass tube (referred to hereinafter as a rotary kiln)”), which tube is rotatable about an axis of rotation that is inclined relative to the horizontal (Column 4 Lines 25-26, “The resulting rotary kiln 4 was set by tilting it at an angle of about 4.degree.”), and which tube surrounds a treatment chamber for receiving the grain (Figure 1, rotary kiln 4 surrounding a number of chambers for receiving quartz powder 10), which chamber is divided into a plurality of treatment zones (A; B; C; D) (Column 2 Lines 23-24, “The inside of the rotary kiln is separated into at least three chambers”) by separating elements (Column 2 Lines 27-33, “The chambers provided inside the rotary kiln … are preferably separated with sectioning plates each having an opening), the plurality of treatment zones including at least one reaction zone (C) (Figure 1, reaction zone 2), the rotary tube comprising: 
a grain inlet side for introducing the grain into the treatment chamber (Figure 1, feeding hopper 11); 
a grain outlet side for discharging the grain from the treatment chamber (Figure 1, outlet pipe 17); 
a gas inlet for introducing a treatment gas into the reaction zone (C) (Figure 1, pipe 13 delivering mixed gas 14); and 
a gas outlet for removing spent treatment gas from the treatment chamber (Figure 1, desorption pipe 18); 
But fails to teach wherein the gas outlet comprises a gas manifold that rotates about the longitudinal axis thereof; and 
Wherein the gas outlet comprises a suction pipe that protrudes into the gas manifold. 
However, Hornung teaches wherein the gas outlet comprises a gas manifold (Paragraph 8, “As yet another example alternative, in order to carry out the vacuum treatment in the kiln 12, the opening 22 and the perforated plate 24 can be used to aspirate the reaction zone 10” i.e. gas is removed from the reaction zone 10 via the opening 22 of the shaft 20) that rotates about the longitudinal axis thereof (Paragraph 8, “A screw 16 is rotatably mounted in the kiln 12 along its longitudinal axis. The screw shaft 20 is hollow” Thus, the shaft 20 and associated features are rotatably mounted in the kiln 12 along its longitudinal axis).
Sato and Hornung are considered to be analogous because they are both in the same field of processing materials via rotary kilns. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sato to implement the central hollow screw shaft 20 with opening 22 as a gas inlet to the interior portion of the rotary kiln. The screw shaft 20 would be made to rotate along with the sectioning plates of Sato, and cooperate with the existing gas inlets and outlets to provide and remove gas to the reaction zone in accordance with Paragraph 8 of Hornung. Annotated Figure 1 shows the general configuration of the added screw shaft. Thus, modified Sato would teach the gas outlet comprising a suction pipe that protrudes into the gas manifold. This is shown by the gas desorption pipe 18 of Sato, which protrudes into the screw shaft 20 of Hornung. This would provide the predictable result and benefit of allowing for heating to occur from the interior of the rotary kiln, as suggested by Paragraph 8 of Hornung, “The screw shaft 20 is hollow, and a second heating means 18 such as an electric resistor is provided in the inner space thereof”


    PNG
    media_image2.png
    277
    782
    media_image2.png
    Greyscale

Annotated Figure 1: Copied from the above rejection to claim 1

Furthermore, the central shaft of Hornung is interfaced with a screw 16 that rotates in the interior of the kiln. In the kiln of Sato, the screw 16 of Hornung would be replaced with the existing sectioning plates 5 and 6. As evidence but not relied on, per se, in the instant prior art rejection, this feature known to those skilled in the art supports the modification as per Paragraph 33 of Kimbel et al. (WO 2017062949 A1, as cited in Applicant’s 5/12/2020 IDS), where an agitator 138 has a shaft 144 with baffles 146. The baffles can be either in the form of a plurality of discs or an auger, analogous to the sectioning plates of Sato and the screw of Hornung, respectively and as shown in figures 3 and 4 of Kimbel et al.
Regarding Claim 13, modified Sato teaches the rotary tube according to claim 11, wherein the gas manifold comprises a tube longitudinal axis that extends coaxially to the axis of rotation of the rotary tube (Annotated figure 1, the screw shaft is coaxially located about the rotary kiln 4’s central axis 12. Sato Column 4 lines 35-36 state, “the rotary kiln 4 is rotated around its central axis 12”, likewise, the screw shaft rotates around the central axis 12).
Regarding Claim 14, modified Sato teaches the rotary tube according to claim 11, wherein the gas inlet is provided at a gas inlet end of the gas manifold which is located at the grain outlet end of the rotary tube (Sato Column 4 Lines 59-65, “The mixed gas was supplied to the reaction chamber 2 by a pipe 13 … The direction of flow of the mixed gas is indicated by arrow 14” where in Annotated Figure 1, the gas flow 14 can be seen to enter the screw shaft via pipe 13 near the grain outlet pipe 17).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 5637284 A) in view of Hornung (JP 4413494 B2) as applied to claim 11 above, and further in view of Goldblatt (US 20100028239 A1).
Regarding Claim 15, modified Sato teaches the rotary tube according to claim 11, wherein the gas manifold is rotationally fixed to at least one separating element (When the screw shaft 20 of Hornung is added to the rotary kiln of Sato, Annotated Figure 1, it is supported by the sectioning plates), and in that the separating elements each comprise a transfer opening (Sato Column 4 lines 19-25, “An opening 7 is provided to the sectioning plate 5 between the pre-heating chamber 1 and the reaction chamber 2 at an aperture ratio of 15%, and another opening 8 was provided to the sectioning plate 6 between the reaction chamber 2 and the gas desorption chamber 3 at an aperture ratio of 35%”) for allowing grain to pass through (Sato Column 1 lines 63-65, “… transferring the starting quartz powder sequentially from a chamber to another”) and through which opening the gas manifold extends (Annotated Figure 1, screw shaft passes through openings 8 and 7), and in 
But fails to teach that the separating elements are equipped with a grain baffle which is designed to plunge into the grain as a result of the rotation of the rotary tube and to transport entrained grain to the transfer opening in the process.
However, Goldblatt teaches separating elements are equipped with a grain baffle (Figures 3 and 4, first reactor plate 160 equipped with fins 162a-d) which is designed to plunge into the grain as a result of the rotation of the rotary tube and to transport entrained grain to the transfer opening in the process (Figure 3, it is understood that as the reactor plate rotates within the kiln, Paragraph 43, “each plate is preferably secured to the interior surface of the reactor wall 155”, the grain feed is fed through the opening, Paragraph 42).
Modified Sato and Goldblatt are considered to be analogous because they are both in the same field of processing materials via rotary kilns. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the sectioning plates of Sato to implement fins adjacent to their openings, as taught by Goldblatt. This would provide the predictable result and benefit of promoting a steady and constant material transfer, as suggested by Goldblatt in Paragraph 43, “This particular arrangement of reactor plates in the reactor 140 has been discovered to promote steady and constant material transfer through the reactor, while enabling desired residence times and sufficient heating of feed to occur”.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 5637284 A) in view of Hornung (JP 4413494 B2) and Goldblatt (US 20100028239 A1) as applied to claims 15 and 14, respectively and as set forth above, and further in view of the attached non-patent literature to Continental Trade (Note an accessibility date of 4/15/2016).
Regarding Claims 16 and 17, modified Sato teaches the rotary tube according to claims 15 and 14, respectively and as set forth above, wherein a front separating element is arranged downstream of the grain inlet side (Sato figure 1, sectioning plate 5, downstream of feeding hopper 11) and a rear separating element is arranged upstream of the grain outlet side (Sato figure 1, sectioning plate 6, upstream of outlet pipe 17), viewed in the grain transport direction (Sato figure 1, grain flows from feeding hopper 11 to outlet pipe 17), 
But fails to teach the front separating element and/or the rear separating element are made from opaque quartz glass.
	However, Continental Trade teaches the front separating element and/or the rear separating element are made from opaque quartz glass (Milky/Opaque/Satin quartz glass, when applied to the rotary kiln of modified Sato results in parts that are made of quartz glass being selectively made of opaque quartz glass).
	Modified Sato and Continental Trade are considered to be analogous because they are both in the same field of applied quartz glass materials. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the rotary kiln of Sato to implement opaque quartz glass, as taught by Continental Trade, in a quartz glass sectioning plate of the rotary kiln, Sato Column 4 line 19, “… quartz glass sectioning plates 5;6”. This would provide the predictable result and benefit of promoting different temperatures in adjacent treatment chambers, as suggested by Continental Trade, “Opaque quartz glass, due to the scattering of light in the micropores, is a very good thermal insulator, blocks infrared (IR) radiation, has a microporous structure with a high density and smooth surface. It is opaque, it can be used at high temperatures (constant operating temperature up to 1100 ° C) and chemically aggressive environments”.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 5637284 A) in view of Hornung (JP 4413494 B2), Goldblatt (US 20100028239 A1), and the attached non-patent literature to Continental Trade (Note an accessibility date of 4/15/2016), as applied to claim 16 above, and further in view of McKinney et al. (US 9446377 B1), hereinafter McKinney.
Regarding claim 20, the device of modified Sato teaches the method according to claim 8, wherein the rotary tube comprises unheated end-face end portions (Sato figure 1, the heater 9 can be seen to consist of zones 1-3, leaving the end portions of the rotary kiln 4 unheated).
But fails to teach that the front separating element and the rear separating element are each arranged in an unheated end-face end portion.
However, McKinney teaches end plates of a rotary kiln (figure 4, disk 30 and end plate 150).
McKinney is considered to be analogous to the claimed invention because it is in the same field of rotary kilns. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement a divider located immediately before and after the material stream within the kiln. This would be done by sectioning off the pre-heating and gas desorption zones on both ends, such that the beginning of the preheating zone and end of the gas desorption zone similarly use sectioning plates to divide the chambers. Thus, the front most and rearmost separating elements would be arranged in the unheated end portions, i.e. prior to the material inlet and at the bottom end of the kiln. This would provide the predictable result and benefit of allowing for the depth of material within the rotary kiln to be regulated, as suggested by McKinney in column 8 lines 27-29, “the feed rate of granular powder 52 can be controlled so that inlet depth 180 near disk 30 is approximately one inch in one embodiment” (emphasis added) and column 7 lines 13-21, “Discharge zone 114 has an end plate 150 and discharge openings 152 extending about outer wall 12. Discharge openings 152 control the outflow of powder 52 from the discharge zone and can be configured to produce an exiting flow rate similar to that of openings 124 such that the flow into discharge zone 114 and out of discharge zone 114 can be generally uniform thereby producing a generally uniform discharge flow depth 156 along a length 158 of the discharge zone.” (emphasis added). Without these sectioning plates allowing the material depth to increase, as seen in figure 4 of McKinney, the material depth is limited to only the maximum depth allowed by the angle of the kiln and material flow rate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 9446377 B1, grain transport baffles 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT J WOLFORD whose telephone number is (571)272-9945. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Hoang can be reached on (571)272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT J WOLFORD/Examiner, Art Unit 3762     

/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762